DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 20 in the reply filed on July 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites executable code that introduces an aqueous sample into a measurement device in line 4.  The specification does not disclose the algorithm/code for introducing an aqueous sample into a measurement device.  The diagram in Figure 2 is not sufficient to support the written disclosure requirement.  It is simply a conceptual diagram but not an actual algorithm on how the processor executes the code to perform the specific physical step.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a boron doped diamond-based electrode" in line 2 and line 5.  It is unclear whether they are the same or not. It is suggested to be “a primary boron doped diamond-based electrode” in line 2 and “a secondary boron doped diamond-based electrode” in line 5.
Claim 1 recites “a face of the secondary electrode” in lines 7-8.  It is unclear whether the face of the secondary electrode is the same as the face of the secondary electrode recited in line 7.  It is suggested to be “the face of the secondary electrode” in lines 7-8.
Claim 1 recites “a face of the primary electrode” in lines 8-9.  It is unclear whether the face of the primary electrode is the same as the face of the primary electrode recited in line 4.  It is suggested to be “the face of the primary electrode.”
Claim 1 recites the limitation "a pH of an aqueous sample" in lines 12-13.  It is unclear whether the pH and the aqueous sample are the same as those recited in line 1.  It is suggested to be “the pH of the aqueous sample.”
All subsequent dependent claims 2-10 are rejected for their dependencies on rejected base claim 1.
Claim 3 recites “a face of the secondary electrode” in lines 1-2.  It is unclear whether the face of the secondary electrode is the same as the face of the secondary electrode recited in claim 1, line 7.  It is suggested to be “the face of the secondary electrode.”
Claim 9 recites the limitation "the pH value" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear whether the pH value is the same as the pH recited in claim 1.
Claim 9 recites the limitations "a potential from the secondary electrode" and "a potential from the primary electrode" in lines 2-3.  It is unclear whether these potentials from the secondary electrode and the primary electrode is the same as the measured electrical potential as recited in claim 1.
Claim 20 recites the limitation "the processor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “a processor.”
Claim 20 recites the limitation "code that introduces an aqueous sample into a measurement device” in line 4.  It is unclear how the executable code to introduce an aqueous sample into a measurement device.
Claim 20 recites the limitation "an aqueous sample" in line 4.  It is unclear whether this aqueous sample is the same as recited in line 1.  It is suggested to be “the aqueous sample.”
Claim 20 recites the limitation "a boron doped diamond-based electrode" in line 6 and line 9.  It is unclear whether they are the same or not. It is suggested to be “a primary boron doped diamond-based electrode” in line 6 and “a secondary boron doped diamond-based electrode” in line 9.
Claim 20 recites the limitation "a pH of an aqueous sample" in line 19.  It is unclear whether the pH and the aqueous sample are the same as those recited in line 1.  It is suggested to be “the pH of the aqueous sample.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Read (T.L. Read, An sp2 Patterned Boron Doped Diamond Electrode for the Simultaneous Detection of Dissolved Oxygen and pH, ACS Sens. 2019(4), page 756-63) in view of Kroll (U.S. Patent Pub. 2018/0224397).
Regarding claim 1, Read teaches a device (page 757, Col. 2, para. 4, line 2: a CH1040a potentiostat; line 5: a luminescent DO (LDO) probe; line 6: a glass pH probe; lines 12-13: a standard SCE reference electrode and a Pt wire counter electrode; line 13: BDD electrodes; here the potentiostat together with all electrodes are deemed to be the claimed device) for measuring pH in an aqueous sample (title: detection of pH), comprising: 
a primary electrode (page 757, Col. 2, para. 4, line 6: a glass pH probe; line 18: the glass sealed hybrid sp2-BDD electrode) comprising a boron doped diamond-based electrode (e.g., Fig. 1(a): BDD electrode) and a primary carbon region (Fig. 1(a): indicating a primary carbon region, i.e., the single black sp2 macrospot, of the sp2-BDD electrode) comprising a pH sensitive sp2 carbon region (page 757, Col. 1, para. 4, lines 4-7: hybrid, robust sp2 functionalized BDD electrodes will be used to promote pH sensitivity; thus here the sp2 carbon macrospot of the sp2-BDD electrode in Fig. 1(a) is deemed to be a pH sensitive sp2 carbon region), wherein the primary carbon region comprises a portion of the surface area of a face of the primary electrode (Fig. 1(a): indicating the primary carbon region, i.e., the single black sp2 macrospot, comprises a portion of the surface area of the surface of the primary electrode);
a secondary electrode (page 757, Col. 2, para. 4, lines 15-16: Pt microelectrode for measurement of the diffusion coefficient of O2);
at least one reference electrode (page 757, Col. 2, para. 4, lines 12-13: a standard SCE reference electrode); 
at least one auxiliary electrode (page 757, Col. 2, section “Electrochemical Measurements”, line 13: a Pt wire counter electrode).

Read does not explicitly disclose the secondary electrode comprising a boron doped diamond-based electrode and a secondary carbon region, wherein the secondary carbon region comprises a portion of the surface area of a face of the secondary electrode, the portion of the surface area of a face of the secondary electrode being less than the portion of the surface area of a face of the primary electrode.
However, Read teaches another BDD electrode (Fig. 1(b)) that are usable for detection of dissolved oxygen and pH (title).  The sp2-BDD electrode in Fig. 1(b) (Fig. 1(b): microarray sp2-BDD electrode of equivalent quinone surface coverage Г) comprises a boron doped diamond-based electrode (Fig. 1(b): BDD electrode) and a secondary carbon region (Fig. 1(b): indicating a secondary carbon region, i.e., one black dot representative of a sp2 carbon spot, of the microarray sp2-BDD electrode), wherein the secondary carbon region comprises a portion of the surface area of a face of the secondary electrode (Fig. 1(b): indicating the secondary carbon region, i.e., one black spot representative of a sp2 carbon spot, comprises a portion of the surface area of the top surface of the secondary electrode) being less than the portion of the surface area of a face of the primary electrode (Fib. 1(a)-(b): indicating the black dot representative of a sp2 carbon spot in Fig. 1(b) has a smaller spot size microarray than the single black sp2 macrospot in Fig. 1(a)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Read by substituting the Pt microelectrode for measurement of the diffusion coefficient of O2 with the microarray sp2-BDD electrode because the sp2 functionalized BDD electrode would improve catalytic efficiency of oxygen reduction reaction ORR on BDD (page 757, Col. 1, para. 4, lines 4-7) for detection of dissolved oxygen (title).  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  

Read does not explicitly disclose a memory storing instructions executable by a processor.
However, Kroll teaches a system for determining the alkalinity of an aqueous sample comprising: a processor, a memory device that stores instructions executable by the processor ([0006] lines 1-4) using a pH sensing electrode made of boron-doped diamond for measuring pH ([0006] lines 14-16).  System memory may include device readable storage media, an operating system, application programs, other program modules, and program data ([0064] lines 8-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Read by incorporating the memory device that stores instructions executable by the process as taught by Kroll because the memory is suitable for providing a media for storing data and application programs that is executable by the process and thus automating the pH measurement.  An automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. MPEP 2144.04(III).  
The designation “to identify a pH of an aqueous sample by measuring an electrical potential between the at least one reference electrode and at least one of: the primary electrode and the secondary electrode” of the stored instruction is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Read in view of Kroll teaches all structural limitations of the presently claimed device for detection of pH using a potentiostat and system memory storing application programs executable by the processor, and thus is capable of identifying a pH of an aqueous sample by measuring an electrical potential between the at least one reference electrode and at least one of: the primary electrode and the secondary electrode.

Regarding claim 2, Read discloses all limitation of claim 1 as applied to claim 1.  Read does not explicitly disclose the primary carbon region comprises a plurality of pH sensitive carbon regions.
However, Read teaches a BDD electrode with a single sp2 macrospot (Fig. 1(a)) and a microarray sp2-BDD electrode of equivalent quinone surface coverage Г to (a) (Fig. 1(b)).  To increase the signals, especially for the quinone response, SWV was employed, with a focus on electrode (2) (Fig. 1(b)), given its promise from the CV data for both ORR and pH (page 759, Col. 1, para. 3, lines 8-11).  Thus, Read teaches a BDD-electrode comprising a primary carbon region comprising a plurality of pH sensitive carbon regions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Read by substituting the sp2-BDD electrode (Fig. 1(a): single macrospot sp2-BDD electrode) for pH measurement with the sp2-BDD electrode (Fig. 1(b): microarray sp2-BDD electrode of equivalent Г to (a)) because electrode of Fig. 1(b) has increased quinone response for pH measurement (page 759, Col. 1, para. 3, lines 8-11).  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  

Regarding claim 3, Read teaches the portion of the surface area of a face of the secondary electrode (page 757, Col. 2, para. 4, lines 15-16: Pt microelectrode for measurement of the diffusion coefficient of O2) is zero (here, the Pt microelectrode does not have the secondary carbon region and thus is deemed to have the portion of the surface area of the face of the secondary electrode is zero).

Regarding claim 4, Read teaches each of the primary carbon region and the secondary carbon region is a laser micromachined area (page 757, Col. 2, para. 2, lines 1-4: BDD cylinders polished on the top surface to approximately nanometer scale roughness were machined using a 355 nm Nd:YAG 34 ns laser micromachiner).

Regarding claim 5, Read teaches each of the primary carbon region and the secondary carbon region comprises oxidized carbon structures (page 757, Col. 2, para. 3, lines 10-13: after laser micromachining the electrodes were acid cleaned leaving only strongly attached sp2 carbon and oxidatively “activated” by heating the electrode; and thus here the oxidatively activated electrode is deemed to comprise oxidized carbon structures).

Regarding claim 6, Read teaches the oxidized carbon structures further comprise quinone-like groups (page 757, Col. 1, para. 2, lines 14-15: the quinone groups were robustly integrated into the BDD surface via a laser ablation process).

Regarding claim 7, Read teaches wherein the measured electrical potential between the at least one reference electrode and the primary electrode (page 757, Col. 2, para. 4, line 6: a glass pH probe; line 18: the glass sealed hybrid sp2-BDD electrode) corresponds to a pH value (the pH probe for electrochemical measurement using a potentiostat is capable of measuring electrical potential between the at least one reference electrode and the primary electrode as described in claim 1, and thus the measured signal corresponds to a pH value).

Regarding claim 8, Read teaches the measured electrical potential between the at least one reference electrode and the secondary electrode (here the LDO probe for electrochemical measurement using a potentiostat is capable of measuring electrical potential between the at least one reference electrode and the secondary electrode as described in claim 1) corresponds to an electrochemical signal ([Abstract] line 1: an electrochemical sensor; page 757, Col. 2, para. 4, lines 1, 15: Electrochemical Measurements for measuring dissolved oxygen, and thus here the measured signal is deemed to be an electrochemical signal) comprising an interference signal (here, the measured electrochemical signal, i.e., the electrical potential between at least one reference electrode and the secondary electrode for detecting dissolved oxygen is deemed to be an interference signal). 

Regarding claim 9, the designation “wherein the identification of the pH value is determined by subtracting a potential from the secondary electrode from a potential from the primary electrode” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Read in view of Kroll teaches all structural limitations of the presently claimed device which is capable of identifying a pH of an aqueous sample by using a potentiostat, which is capable of measuring an electrical potential between the at least one reference and one of the primary electrode and the secondary electrode, and thus capable of identifying a pH value by subtracting the measured potential from the secondary electrode from the measured potential from the primary electrode. 

Regarding claim 10, the designation “wherein the aqueous sample comprises a heavy metal” is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Read.
Regarding claim 20, Kroll teaches a system ([Abstract] line 2: an alkalinity sensor) for measuring pH in an aqueous sample ([Abstract] line 3: monitoring the pH of an aqueous sample), comprising:
a storage device ([0006] line 3: a memory device) having code stored therewith ([0006] line 3: that stores instructions), the code being executable by the processor ([0006] lines 3-4: executable by the processor) and comprising:
code that introduces an aqueous sample into a measurement device (Fig. 1; [0036] line 9: the solution may be flowing through the cell), wherein the measurement device comprises:
a primary electrode comprising a boron doped diamond-based electrode (Fig. 1; [0036] lines 3-4: a pH sensor electrode made of boron-doped diamond);
a second electrode comprising a boron doped diamond-based electrode ((Fig. 1; [0036] lines 3-4: a hydronium generator electrode made of boron-doped diamond);
at least one reference electrode (Fig. 1; [0036] line 5: reference electrode); 
at least one auxiliary electrode (Fig. 1; [0036] line 6: one counter electrode); and
code that identifies a pH of an aqueous sample ([0001] lines 1-2: pH measurement in aqueous samples) by measuring an electrical potential between the at least one reference electrode and the primary electrode ([0006] lines 21-24: the control circuitry adapted to measure the voltage difference between the reference electrode and the first working electrode).

Kroll does not explicitly disclose a primary carbon region (of the primary electrode) with a primary carbon region surface area, wherein the primary carbon region comprise a pH sensitive sp2 carbon region; a secondary carbon region (of the secondary electrode) with a secondary carbon region surface area less than the primary carbon region surface area.
However, Read teaches boron doped diamond-quinone (BDD-Q) electrodes where the quinone groups were robustly integrated into the BDD surface via a laser ablation process (page 757, Col. 1, para. 2, lines 13-15).  The laser micromachiner was used to pattern sp2 carbon features into the BDD surface (page 757, Col. 2, para. 3, lines 1-2; e.g., Fig. 1(a) showing a sp2-BDD electrode with a single macrospot).  Thus, Read teaches the boron doped diamond-based electrode having a primary carbon region with a primary carbon region surface area (Fig. 1(a): indicating the single macrospot of sp2 carbon region, i.e., the primary carbon region, having a primary carbon region surface area), wherein the primary carbon region comprise a pH sensitive sp2 carbon region (page 757, Col. 1, para. 4, lines 4-7: hybrid, robust sp2 functionalized BDD electrodes will be used to promote pH sensitivity; thus here the sp2 carbon macrospot of the sp2-BDD electrode is deemed to be a pH sensitive sp2 carbon region).  Read also teaches another sp2-BDD electrode as shown in Fig. 1(b) (Fig. 1(b): microarray sp2-BDD electrode of equivalent quinone surface coverage Г to (a)) comprising a secondary carbon region (Fig. 1(b): indicating a secondary carbon region, i.e., one black dot representative of a sp2 carbon spot, of the microarray sp2-BDD electrode) less than the primary carbon region surface area (Fib. 1(a)-(b): indicating the black dot representative of a sp2 carbon spot in Fig. 1(b) has a smaller spot size microarray than the single black sp2 macrospot in Fig. 1(a)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kroll by substituting the pH sensor electrode with the sp2-BDD electrode as taught by Read because the sp2 carbon BDD electrode with quinone coverage via a laser ablation process for pH measurement (Fig. 1(a)) has promoted pH sensitivity (page 757, Col. 1, para. 4, lines 4-7) and the incorporation of an additional pH electrode (Fig. 1(b)) would provide confirmation of the pH measurement of the primary pH electrode with increased signal for pH measurement (page 759, Col. 1, para. 3, lines 8-11).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795